Exhibit 10.1

EXECUTION VERSION

REYNOLDS AMERICAN INC.

as Issuer,

the Guarantors listed on Schedule 1 hereto,

and

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC

as Dealer Managers

July 15, 2015

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement dated July 15, 2015 (this “Agreement”) is
entered into by and among REYNOLDS AMERICAN INC., a North Carolina corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”), and CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC,
as dealer managers (the “Dealer Managers”) pursuant to the Dealer Managers
Agreement (as defined below). The Company, the Initial Guarantors and the Dealer
Managers are parties to the Dealer Managers Agreement dated June 11, 2015 (the
“Dealer Managers Agreement”), related to, among other things, the Company’s
offers to exchange (the “Initial Exchange Offers”) the (1) 3.500% Senior Notes
due August 4, 2016, (2) 2.300% Senior Notes due August 21, 2017, (3) 8.125%
Senior Notes due June 23, 2019, (4) 6.875% Senior Notes due May 1, 2020,
(5) 3.750% Senior Notes due May 20, 2023, (6) 8.125% Senior Notes due May 1,
2040 and (7) 7.000% Senior Notes due August 4, 2041 (collectively, the “LTC
Notes”) of R. J. Reynolds Tobacco Company (“RJR Tobacco”), a North Carolina
corporation and successor issuer to Lorillard Tobacco Company, LLC (f/k/a
Lorillard Tobacco Company), guaranteed by R.J. Reynolds Tobacco Holdings, Inc.,
a Delaware corporation, the direct parent of RJR Tobacco and successor guarantor
to Lorillard, LLC (f/k/a Lorillard, Inc.), on the terms and conditions described
in the Offering Documents (as defined in the Dealer Managers Agreement), for
newly-issued debt securities of the Company, having identical interest payment
and maturity dates and interest rate provisions as the corresponding series of
LTC Notes (collectively, the “Securities”). The Securities initially will be
fully and unconditionally guaranteed on a senior unsecured basis by each of the
Initial Guarantors pursuant to the terms of the Indenture (as defined below).

In connection with the Dealer Managers Agreement and the Initial Exchange
Offers, the Company and the Initial Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Dealer Managers
Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

 

1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Dealer Managers” shall have the meaning set forth in the preamble.

“Dealer Managers Agreement” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.



--------------------------------------------------------------------------------

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of each series of Exchange Securities for the corresponding series of
Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior unsecured notes of a series issued by
the Company and guaranteed by the Guarantors under the Indenture containing
terms identical to the applicable series of Securities (except that the Exchange
Securities will not contain terms with respect to transfer restrictions or any
increase in annual interest rate for failure to comply with this Agreement and
will otherwise differ from the Securities as described in the Exchange Offer
Registration Statement) and to be offered to Holders of Securities in exchange
for Securities of such series pursuant to the Exchange Offer for such series.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that provides a Guarantee of the Securities.

“Holders” shall mean the owners of Registrable Securities under the Indenture;
provided that, for purposes of Section 4 and Section 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
May 31, 2006, among the Company, the guarantors from time to time parties
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee, as
supplemented as of the date hereof by the First Supplemental Indenture, dated as
of September 30, 2006, the Second Supplemental Indenture, dated as of
February 6, 2009, and the Third Supplemental Indenture, dated as of
September 17, 2013, and as the same may be further amended or supplemented from
time to time in accordance with the terms thereof.

“Initial Exchange Offers” shall have the meaning set forth in the preamble.

“Initial Guarantors” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

2



--------------------------------------------------------------------------------

“Issue Date” shall mean the date the Securities are issued by the Company as
contemplated in the Initial Exchange Offers.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“LTC Notes” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean, with respect to each series of Registrable
Securities, the Holders of a majority of the aggregate principal amount of
outstanding Registrable Securities of such series; provided that whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, (i) any Registrable Securities owned directly
or indirectly by the Company or any of its affiliates (within the meaning of
Rule 405 under the Securities Act) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage or
amount, and (ii) in the case of a Shelf Registration Statement, such percentage
shall be required from Holders of Registrable Securities entitled to be covered
by such Shelf Registration Statement; and provided, further, that if the Company
shall issue any additional Securities under the Indenture prior to consummation
of the Exchange Offer or, if applicable, the effectiveness of any Shelf
Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company in
connection with a Shelf Registration.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean with respect to a Shelf Registration
Statement, any Holder entitled to have any of its Registrable Securities
included in such Shelf Registration Statement in accordance with Section 2(b)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities upon the earliest to occur of (i) when
a Registration Statement with respect to such Securities has become effective
under the Securities Act and such Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) when such Securities cease to be
outstanding, or (iii) except in the case of Securities that otherwise remain
Registrable Securities and are ineligible to be exchanged in the Exchange Offer,
when the Exchange Offer is consummated.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) the Shelf Registration Statement, if
required by this Agreement, has not

 

3



--------------------------------------------------------------------------------

become effective on or prior to 60 days after the Company and the Guarantors are
first requested to file the Shelf Registration pursuant to Section 2(b)(iii) or
Section 2(b)(iv) hereof, (iv) the Shelf Registration Statement, if required by
this Agreement, has become effective and thereafter ceases to be effective or
the Prospectus contained therein ceases to be usable, in each case whether or
not permitted by this Agreement, at any time during the Shelf Effectiveness
Period, and such failure to remain effective or usable exists for more than 90
days (whether or not consecutive) in any 365-day period, or (v) the Shelf
Registration Statement, if required by this Agreement, has become effective and
thereafter, on more than two occasions in any 365-day period during the Shelf
Effectiveness Period, the Shelf Registration Statement ceases to be effective or
the Prospectus contained therein ceases to be usable, in each case whether or
not permitted by this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of one counsel for all Underwriters or Holders in connection with
blue sky qualification of any of the Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Majority Holders) and (viii) the fees and
disbursements of the independent registered public accountants of the Company
and the Guarantors, including the expenses of any special audits, agreed-upon
procedures or “comfort” letters required by or incident to the performance of
and compliance with this Agreement, but excluding fees and expenses of counsel
to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions and
out-of-pocket expenses incurred by the Holders and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“RJR Tobacco” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities that such Participating Holders are entitled
to have included in such Shelf Registration Statement) on an appropriate form
under Rule 415 under the Securities Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall mean the date that is 210 days after the Issue
Date.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as the
trustee with respect to the Securities under the Indenture, and any successor
thereto.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2. Registration Under the Securities Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
reasonable best efforts to (x) cause to be filed with the SEC an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (y) have such Registration
Statement become and remain effective until 180 days after the last Exchange
Date for use by one or more Participating Broker-Dealers. The Company and the
Guarantors shall commence the Exchange Offer for each series promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their reasonable best efforts to complete the Exchange Offer for such series not
later than 60 days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer for each series
of Registrable Securities by mailing (or, to the extent permitted by law,
publishing, filing or making available) the related Prospectus, appropriate
letters of transmittal and other accompanying documents to each Holder stating,
in addition to such other disclosures as are required by applicable law,
substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (each, an “Exchange Date”
and collectively, the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

5



--------------------------------------------------------------------------------

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date with respect to the Exchange Offer for
such series; and

(v) that any Holder of Registrable Securities of a series will be entitled to
withdraw its election not later than the close of business on the last Exchange
Date by (A) sending to the institution and at the address and in the manner
specified in the notice, a telegram, facsimile transmission or letter setting
forth the name of such Holder, the principal amount of Registrable Securities
delivered for exchange and a statement that such Holder is withdrawing its
election to have such Securities exchanged or (B) effecting such withdrawal in
compliance with the applicable procedures of the depositary for the Registrable
Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person, or any intention, to participate in the
distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act, (3) it is not
an “affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor and (4) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date with respect to an Exchange
Offer for Registrable Securities of a series, the Company and the Guarantors
shall:

(A) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to such Exchange Offer; and

(B) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder and accepted for
exchange pursuant to the Exchange Offer.

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not
available, or the Exchange Offer for Registrable Securities of a series may not
be completed as soon as practicable after the last Exchange Date with respect to
such Exchange Offer because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Registration Date, (iii) any Holder of Securities
notifies the Company and the Guarantors after the commencement of the Exchange
Offer that due to a change in applicable law or SEC policy it is not entitled to
participate in the

 

6



--------------------------------------------------------------------------------

Exchange Offer, or (iv) any Holder that participates in the Exchange Offer (and
tenders its Registrable Securities prior to the expiration thereof), does not
receive Exchange Securities on the date of the exchange that may be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company or any of the
Guarantors), the Company and the Guarantors shall cause to be filed as soon as
practicable a Shelf Registration Statement providing for the sale of all the
Registrable Securities by the Holders thereof and shall use their reasonable
best efforts to have such Shelf Registration Statement become effective;
provided that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(b) hereof.

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the
Securities cease to be Registrable Securities (the “Shelf Effectiveness
Period”). The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement, Prospectus or Free Writing Prospectus, as the case may
be, to become usable as soon as thereafter practicable. The Company and the
Guarantors agree to furnish to the Participating Holders copies of any such
supplement or amendment promptly after its being used or filed with the SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or it is automatically effective upon filing with the SEC
as provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum. A Registration Default ends when the
Securities cease to be Registrable Securities or, if earlier (1) in the case of
a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v) of the definition thereof, when the
Shelf Registration Statement again becomes effective or the Prospectus again
becomes usable. If at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this paragraph shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such next date
that there is no Registration Default.

(e) Without limiting the remedies available to the Dealer Managers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Dealer
Managers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Dealer Managers or any Holder may seek such
relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

7



--------------------------------------------------------------------------------

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall as expeditiously as
possible:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company
and the Guarantors, (B) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (C) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference, as appropriate, all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period in accordance
with Section 2 hereof and cause each Prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424 under the Securities Act; and keep each Prospectus current during the
period described in Section 4(3) of and Rule 174 under the Securities Act that
is applicable to transactions by brokers or dealers with respect to the
Registrable Securities or Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Dealer Managers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantors
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or such
Free Writing Prospectus or any amendment or supplement thereto in accordance
with applicable law;

(v) use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating

 

8



--------------------------------------------------------------------------------

Holder with respect to a Shelf Registration Statement shall reasonably request
in writing by the time the applicable Registration Statement becomes effective;
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA in connection with the sale of Registrable
Securities; and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Company nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;

(vi) notify counsel for the Dealer Managers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly (and, if requested by any such Participating
Holder or counsel, confirm such notice in writing) (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading, (6) of any determination by
the Company or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate, and (7) of any determination by the Company or
the Guarantors in the exercise of their reasonable judgment, that (A) it is not
in the best interests of the Company and the Guarantors to disclose a possible
acquisition or business combination or other transaction, business development
or event involving the Company or the Guarantors that may require disclosure in
the Shelf Registration Statement, or if required to be kept effective after
consummation of the Exchange Offer, the Exchange Offer Registration Statement,
or (B) obtaining any financial statements relating to an acquisition or business
combination required to be included in the Shelf Registration Statement, or if
required to be kept effective after consummation of the Exchange Offer, the
Exchange Offer Registration Statement, would be impracticable;

(vii) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the Securities Act, including by

 

9



--------------------------------------------------------------------------------

filing an amendment to such Registration Statement on the proper form, at the
earliest possible moment and provide immediate notice to each Holder or
Participating Holder of the withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends (to the extent the Registrable Securities are certificated) and enable
such Registrable Securities to be issued in such denominations and registered in
such names (consistent with the provisions of the Indenture) as such
Participating Holders may reasonably request at least two Business Days prior to
the closing of any sale of Registrable Securities;

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
use their reasonable best efforts to prepare and file with the SEC a supplement
or post-effective amendment to the applicable Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Dealer Managers and any Participating Broker-Dealers known to
the Company (in the case of an Exchange Offer Registration Statement) to suspend
use of the Prospectus or any Free Writing Prospectus as promptly as practicable
after the occurrence of such an event, and such Participating Holders, such
Participating Broker-Dealers and the Dealer Managers, as applicable, hereby
agree to suspend use of the Prospectus or any Free Writing Prospectus, as the
case may be, until the Company and the Guarantors have amended or supplemented
the Prospectus or the Free Writing Prospectus, as the case may be, to correct
such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement (other than reports and statements filed by
the Company or the Guarantors pursuant to the Exchange Act), provide copies of
such document to the Dealer Managers and their counsel (and, in the case of a
Shelf Registration Statement, to the Participating Holders and their counsel)
and make such of the representatives of the Company and the Guarantors as shall
be reasonably requested by the Dealer Managers or their counsel (and in the case
of a Shelf Registration Statement, the Participating Holders or their counsel)
available for discussion of such document, and the Company and the Guarantors
shall not at any time after initial filing of a Registration Statement, use or
file or make any amendment to the Registration Statement, any Prospectus, any
Free Writing Prospectus, any amendment of or supplement to a Registration
Statement or a Prospectus or a Free Writing Prospectus, or any document which is
to be incorporated by reference into a Registration Statement, a Prospectus or a
Free Writing Prospectus, of which the Dealer Managers and their counsel (and, in
the case of a

 

10



--------------------------------------------------------------------------------

Shelf Registration Statement, the Participating Holders and their counsel) shall
not have previously been advised and furnished a copy or to which the Dealer
Managers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) shall reasonably object on a timely
basis, except for any Registration Statement or amendment thereto or related
Prospectus or supplement thereto (a copy of which has been previously furnished
as provided in the preceding sentence) which counsel to the Company and the
Guarantors has advised the Company and the Guarantors in writing is required to
be filed in order to comply with applicable law;

(xii) obtain a CUSIP number for all Exchange Securities of each series or
Registrable Securities of each series, as the case may be, not later than the
initial effective date of a Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be, unless the Indenture already has been so
qualified, cooperate with the Trustee and the Holders to effect such changes to
the Indenture as may be required for the Indenture to be so qualified in
accordance with the terms of the Trust Indenture Act; and execute, and use their
reasonable best efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;

(xiv) in the case of a Shelf Registration, make available for inspection, at the
offices and locations where such records, documents and properties are normally
kept, by a representative of the Participating Holders of the Registrable
Securities (an “Inspector”), any Underwriter participating in any disposition
pursuant to such Shelf Registration Statement and attorneys from no more than
one law firm and accountants from no more than one accounting firm designated by
the Inspector, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that the Company and the Guarantors shall not
be obligated to make available for inspection by any Person any records,
documents and properties if such action may reasonably impair the availability
of any claim of legal privilege for such record, document or property in any
proceeding and counsel for any Underwriter is provided a reasonably satisfactory
explanation regarding the risk of such impairment; and provided further, that if
any such information is identified by the Company or any Guarantor as being
confidential or proprietary, each Person receiving such information shall take
such actions as are reasonably necessary to protect the confidentiality of such
information; and provided, further, that all such confidential information that
is provided by the Company and the Guarantors shall be kept confidential by each
such Person (except for disclosures to such Person’s affiliates and its and
their respective employees, legal counsel and other experts or agents who need
to know such information in connection with the permitted uses thereof described
above), unless disclosure thereof is required or requested under compulsion of
law (whether by oral question, interrogatory, subpoena, civil investigative
demand or otherwise), by order or act of any court or governmental or regulatory
authority or body, or such information is or has become available to the public
generally through the Company or any Guarantor or through a third party without
an accompanying obligation of confidentially owed by such Person to the Company
or the Guarantors, or disclosure is required in connection with any suit, action
or proceeding for the purpose of defending itself, reducing its liability or
protecting or exercising any of its rights, remedies or interests, or the
Company consents to the non-confidential treatment of such information;

 

11



--------------------------------------------------------------------------------

(xv) in the case of a Shelf Registration, if reasonably requested by any
Participating Holder of Registrable Securities covered by a Shelf Registration
Statement, promptly include in a Prospectus supplement or post-effective
amendment such information with respect to such Participating Holder as such
Participating Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be so included in such filing;

(xvi) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Participating
Holders (if such Holders may reasonably have a due diligence defense under the
Securities Act) and any Underwriters of such Registrable Securities with respect
to the business of the Company and its subsidiaries and the Registration
Statement, Prospectus, any Free Writing Prospectus and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are reasonably and customarily made by issuers to
underwriters in underwritten offerings of debt securities similar to the
Securities, and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and the Guarantors addressed to each Participating Holder
(if such Holders may reasonably have a due diligence defense under the
Securities Act) and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings of debt
securities similar to the Securities (which opinions and counsel, in form,
substance and scope, shall be customary and reasonably satisfactory to the
Participating Holders and such Underwriters and their respective counsel),
(3) obtain “comfort” letters from the independent registered public accountants
of the Company and the Guarantors (and, if necessary, any other registered
public accountant of any subsidiary of the Company or any Guarantor, or of any
business acquired by the Company or any Guarantor for which financial statements
and financial data are or are required to be included in the Registration
Statement) addressed to each Participating Holder (to the extent permitted by
applicable professional standards) and Underwriter of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings of debt securities similar to the Securities, including but not
limited to financial information contained in any preliminary prospectus,
Prospectus or Free Writing Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings of debt securities
similar to the Securities, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor at such time as such entity becomes an Additional
Guarantor, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart, together with an opinion of
counsel as to the enforceability thereof against such entity, to the Dealer
Managers no later than five Business Days following the execution thereof.

 

12



--------------------------------------------------------------------------------

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof or notice from the Company or the
Guarantors that dispositions of Registrable Securities pursuant to the
Registration Statement may be resumed and, if so directed by the Company and the
Guarantors, such Participating Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice. Any notice provided pursuant to Section 3 shall
not be required to disclose any possible acquisition, business combination or
other transaction, business development or event if the Company or Guarantors
determine in the exercise of their reasonable judgment that such acquisition or
business combination or other transaction, business development or event should
remain confidential.

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 60 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each, an
“Underwriter”) that will administer the offering will be selected by the
Majority Holders of the Registrable Securities included in such offering.

 

4. Participation of Broker-Dealers in Exchange Offer.

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

13



--------------------------------------------------------------------------------

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(a)(x), for a period ending upon the
earlier of (i) 180 days after the last Exchange Date and (ii) the first day
after the consummation of the Exchange Offer when Participating Broker-Dealers
no longer have a prospectus delivery obligation under the interpretations of the
Staff referenced in Section 4(a) (as such period may be extended pursuant to the
penultimate paragraph of Section 3 of this Agreement), if requested by one or
more Participating Broker-Dealers, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available to purchasers) during such period in connection with the resales
contemplated by this Section 4, subject to the Company’s and the Guarantors’
ability to suspend the disposition of Registrable Securities as set forth in
Section 3.

(c) The Dealer Managers shall have no liability to the Company, any Guarantor or
any Holder with respect to any request that the Dealer Managers may make
pursuant to Section 4(b) hereof.

 

5. Indemnification and Contribution.

(a) The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Dealer Manager and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Dealer Manager or any Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, reasonable legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Dealer Manager or any Holder
furnished to the Company in writing through any Dealer Manager or any selling
Holder expressly for use therein, provided that with respect to any such untrue
statement in or omission from any preliminary prospectus relating to a
Registration Statement, the indemnity agreement contained in this paragraph
(a) shall not inure to the benefit of any Holder to the extent that the sale to
the Person asserting any such loss, claim, damage or liability was an initial
resale by such Holder and any such loss, claim, damage or liability of or with
respect to such Holder results from the fact that both (i) a copy of the final
Prospectus was not sent or given to such Person at or prior to the written
confirmation or the sale of such Securities to such Person and (ii) the untrue
statement in or omission from such preliminary prospectus was corrected in the
final Prospectus relating to such Registration Statement unless, in either case,
such failure to deliver the Prospectus was a result of non-compliance by the
Company or any of the Guarantors with the provisions of Section 3 hereof. In
connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

 

14



--------------------------------------------------------------------------------

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Dealer Managers and the other selling
Holders, their respective affiliates, the directors of the Company and the
Guarantors, each officer of the Company and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Company, the
Guarantors, any Dealer Managers, and any other selling Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in any Registration Statement, any Prospectus and any Free Writing
Prospectus

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve such Indemnifying Person from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred upon the receipt by the Indemnifying
Person of an invoice therefor. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, in which of any of cases (i)-(iv) of this sentence, the
Indemnifying Person shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred upon the receipt by the Indemnifying
Person of an invoice therefor. It is understood and agreed that the Indemnifying
Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such reasonable fees and expenses shall be reimbursed as they are incurred
upon the receipt by the Indemnifying Person of an invoice therefor. Any such
separate firm (x) for any Dealer Manager, its affiliates, directors and officers
and any control Persons of such Dealer Manager, (y) for any Holder, its
directors and officers and any control Persons of such Holder shall be
designated in writing by the Majority Holders and (z) in all other cases shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of

 

15



--------------------------------------------------------------------------------

such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an Indemnified Person shall have requested that an Indemnifying Person
reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by the Indemnifying
Person of such request, (ii) the Indemnifying Person shall have received notice
of the terms of such settlement at least 10 days prior to such settlement being
entered into and (iii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Dealer
Managers or any Holder, or any Person controlling any Dealer Manager or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

 

16



--------------------------------------------------------------------------------

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c) which
address initially is, with respect to the Dealer Managers, the address set forth
in the Dealer Managers Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Dealer Managers Agreement
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 6(c); and (iii) to such other persons at
their respective addresses as provided in the Dealer Managers Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c). All such notices and communications shall
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if telecopied; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Dealer Managers Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to

 

17



--------------------------------------------------------------------------------

perform all of the terms and provisions of this Agreement and such Person shall
be entitled to receive the benefits hereof. The Dealer Managers shall have no
liability or obligation to the Company or the Guarantors with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder (excluding those agreements made in Section 5
hereof) between the Company and the Guarantors, on the one hand, and the Dealer
Managers, on the other hand, and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Dealer
Managers shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, REYNOLDS AMERICAN INC. By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Senior Vice President & Treasurer SANTA FE NATURAL
TOBACCO COMPANY, INC., as Guarantor By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

R. J. REYNOLDS TOBACCO COMPANY,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Treasurer

R. J. REYNOLDS TOBACCO CO.,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

REYNOLDS FINANCE COMPANY,

as Guarantor

By:

/s/ Caroline M. Price

Name: Caroline M. Price Title: President

REYNOLDS INNOVATIONS INC.,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Treasurer

2015 REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGES



--------------------------------------------------------------------------------

CONWOOD HOLDINGS, INC., as Guarantor By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

AMERICAN SNUFF COMPANY, LLC,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

ROSSWIL LLC,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

R.J. REYNOLDS TOBACCO HOLDINGS, INC.,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Senior Vice President and Treasurer

R. J. REYNOLDS GLOBAL PRODUCTS, INC.,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Vice President and Treasurer

RAI SERVICES COMPANY,

as Guarantor

By:

/s/ Daniel A. Fawley

Name: Daniel A. Fawley Title: Senior Vice President and Treasurer

2015 REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGES



--------------------------------------------------------------------------------

Confirmed and Accepted as of the date first above written:

 

CITIGROUP GLOBAL MARKETS INC. By:

/s/ Adam D. Bordner

Name: Adam D. Bordner Title: Vice President J.P. MORGAN SECURITIES LLC By:

/s/ Som Bhattacharyya

Name: Som Bhattacharyya Title: Vice President

2015 REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGES



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

 

Name

  

Jurisdiction of Formation

Santa Fe Natural Tobacco Company, Inc.    New Mexico R. J. Reynolds Tobacco
Company    North Carolina R. J. Reynolds Tobacco Co.    Delaware R. J. Reynolds
Global Products, Inc.    Delaware Reynolds Finance Company    Delaware Reynolds
Innovations Inc.    North Carolina Conwood Holdings, Inc.    Delaware American
Snuff Company, LLC    Delaware Rosswil LLC    Delaware R.J. Reynolds Tobacco
Holdings, Inc.    Delaware RAI Services Company    North Carolina

 

S-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPART TO REGISTRATION RIGHTS AGREEMENT

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor, as defined in the Registration Rights Agreement dated July 15, 2015
by and among Reynolds American Inc., a North Carolina corporation, the
guarantors party thereto and Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, as dealer-managers, to be bound by the terms and provisions of
such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
            , 2015.

 

GUARANTOR By:

 

Name: Title:

 

A-1